 Case 1:19-cv-01036-RJD-RLM Document 13 Filed 04/18/19 Page 1 of 1 PageID #: 58



    ROANNE L. MANN                                         DATE:                 iS'i

    UNITED STATES MAGISTRATE JUDGE                         START:           ^
                                                           END:
    DOCKET NO: 19-CV-1036

    CASE: Garbacz v. American Express Co. et al


    0^ INITIAL CONFERENCE                          □   OTHER/ORDER TO SHOW CAUSE
    ^DISCOVERY CONFERENCE                          □   FINAL/PRETRIAL CONFERENCE
    0 SETTLEMENT CONFERENCE                        □   TELEPHONE CONFERENCE
    □ MOTION HEARING                               □   INFANT COMPROMISE HEARING

    PLAINTIFF                                                      ATTORNEY




                                                       f                    ^


    DEFENDANT                                                      ATTORNEY




                                                  jQcSuui G-0yJc.A.^^
                                                       0

□ ^^^^^DISCOVERY TO BE COMPLETED BY                                       tSr.
□ NEXT                           CONFERENCE SCBdSj^ED FOR
□    JOINT PRE-TRIAL ORDER TO BE FILED VIA ECF BY
□    PL. TO SERVE DEF. BY:                     DEF. TO SERVE PL. BY:


RULINGS:   PLEASE TYPE THE FOLLOWING ON DOCKET SHEET


                                                                      "




        ^9, 2^/f.




    rUJL fo-m^                          ^
